DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in response to the amendment filed on 11/17/2021.
Claims 1-20 are pending in the application.

Response to Applicant’s argument
Claims 1, 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication No. 2018/0032930 to Kolb et al. ("Kolb") in view of U.S. Application Publication No. 2012/0079464 to De Smet et al. ("De Smet"). Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet and further in view of Papakonstantinou et al. (US 20070192306 A1 hereinafter Papakonstantinou) and Singh et al. (US 20180039693 A1 hereinafter Singh). Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet, Papakonstantinou, Singh and further in view of Haber et al. (US 8370821 B2 hereinafter Haber). Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet and further in view of BEN-TZUR et al. (US 20170193095 A1 hereinafter Bentzur) and Vikhe et al. (US 20180004751 A1 hereinafter Vikhe). Claims 7 and 15 are rejected under 35 U.S.C. 103 as being Kolb in view of Smet and further in view of Dinesh Kumar Sonewar and Anshul Khurana (NPL U: “Algorithm for Finding Shortest Path in All Tours of a TSP Using Pheromone Genetic Factor”, dated July 2017, hereinafter Sonewar).	The applicant’s arguments in the Remarks, filed on 11/17/2021, starting near the middle of page 1 regarding the 35 U.S.C 103 rejections of the claims are fully considered.  However, the examiner respectfully disagrees because the applicant’s arguments are not persuasive.  Specifically,
The applicant argues that “The August 26, 2021 non-final Office Action concludes that Kolb teaches "generate a query graph for the set of tokens." This conclusion is respectfully traversed. Kolb does not recite the term "query graph". Kolb describes a "graph query". The Office has failed to establish that a person having ordinary skill in the art would not recognize that a "query graph" and a "graph query" are not the same”. The Examiner respectfully disagrees.  Kobl in para. 12 teaches the graph query comprises second nodes connected by edges to one or more first nodes.  An ordinary skilled in the art should recognize that a structure that has nodes connected by edges is a graph structure. As a result, the Applicant’s argument is not persuasive.
The applicant argues that “Kolb indicates that "[in] order for a user to search the graph, the system first needs to transform the user's input into the space of problem or solution nodes. This transformation could be a information-retrieval system where the user's input is tokenized and each token is looked up in an inverted index, the postings of which refer to problem/solution nodes relevant to that token." (  [0073]). Thus, the Office has failed to establish that a person having ordinary skill in the art would interpret the graph described in Kolb as generated for the set of tokens, as claimed, and would not rather recognize that in Kolb the tokens are generated for a previously existing graph.” The Examiner respectfully disagrees.  Kolb in ¶98 teaches tokens are generated from a text string, as claimed “generate, based on a string, a set of tokens”. In Fig. 10A, element 91 shows a user’s query (see Kolb [0099], in FIG. 10A with an example string 91 received at the web server. The string is tokenized into nine words 95 by identifying white space and hyphenated words). Kolb teaches the query with token text that are broken into n-gram in the table 96, where the data type are shown for each n-gram. In ¶101, Kolb discloses a grammar model is created, and how edges and nodes are connected (Kolb ¶101, “n-gram “performed by” might be assigned to edges of several possible types but the grammar rules indicate selecting such edges that exists between a specific first node type (e.g. case study) and a second node type (e.g. organization), being selected over a different second node type (e.g. person).”). See also Fig. 10A and the corresponding ¶99-¶101.  Therefore, Kolb teaches the disputed limitation.
The applicant argues that “The August 26, 2021 non-final Office Action concludes that Kolb teaches "vertices of the query graph correspond to respective tokens of the set of tokens, and directed edges of the query graph represent a transition between two tokens in a sequencing of the tokens." This conclusion is respectfully traversed. In support of the rejection, the Action cites to FIG. 10A and concludes that ""Working with" or "Vendor-to" corresponds to node Edge." This conclusion is unclear. The terms "node" and "edge" are seemingly mutually exclusive. According to the table, 96, shown in FIG. 10A, "working with" is an n-gram associated with the data type "Edge". Kolb seemingly suggests that "working with" is a relationship between entities. (See e.g.,   [0105]). Although the "working with" relationship is not shown in FIG. 3, similar relationships between entities are shown as edge labels in FIG. 3. Assuming, for the sake of argument, that "working with", as described in Kolb, may be considered a "token" as claimed, and assuming, for the sake of argument, that the "data type" column of the table, 96, shown in FIG. 10A, indicates correspondence, then Kolb seemingly indicates that the "working with" token corresponds to an edge, and thus does not correspond to a node1 Kolb describes "node types: organization (Org), location (LOC), industry (IND), problem (P), solution (S), case study and person. Connecting these nodes are the edges: solved-by, client-of, similar-to, office-of, industry-of, employs, and experienced." (  [0053]). Thus, Kolb does not appear to support the rejection. The rejection otherwise lacks sufficient clarity.” The Examiner respectfully disagrees.  A person of ordinary skill in the art should have a basic understanding of graph theory.  Graph is made of vertices, which are also called nodes or points, and are connected by edges, which are also called links or lines.  The Applicant’s argument is unclear when the Applicant refers to “node Edge”.  In Fig. 10A, Kolb indicates “Working with”, which corresponds to an edge (“verb clause” or “vendor to”), and it connects two tokens “Lawyers” and “Bank of America”, which correspond to nodes or vertices (“noun” and “noun clause” as in element 97 and “Industry” and “Organization” as in element 98).  As a result, 
The applicant argues that “The August 26, 2021 non-final Office Action concludes that Kolb teaches "determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query." This conclusion is respectfully traversed. In support of the rejection, the Office Action concludes that "[candidate] query in fig. 10B, includes a set of sequence tokens in which a set of tokens would be selected." However, the basis for concluding that "a set of tokens would be selected" is unclear. There is no indication of why such a set would be selected, or what it would mean to select such a set. Also, the Office has not indicated what in Kolb is considered "determining" and how Kolb teaches that a sequence of tokens is determined based on the query graph.   Regarding Applicant’s argument “There is no indication of why such a set would be selected, or what it would mean to select such a set “, the Applicant argues limitations that are not recited in the claimed invention.  In para. 101, Kolb discloses “The grammar model is preferably created within a service-context, preferably with respect to the present business-graph structure and preferably with biases towards interpreting the text string as a search for finding vendors … the n-gram “performed by” might be assigned to edges of several possible types but the grammar rules indicate selecting such edges that exists between a specific first node type (e.g. case study) and a second node type (e.g. organization), being selected over a different second node type (e.g. person)”.  Kolb further teaches several candidate queries in fig. 10B.  Fig. 10C of Kolb 
The applicant argues that “The August 26, 2021 non-final Office Action concludes that "Kolb discloses a representation [of] a query grammar, wherein nodes represents (includes) token types, wherein the directed edges represent valid transitions between token types in the query grammar." This conclusion is respectfully traversed. Kolb describes a "grammar model" but does not appear to describe how the "grammar model" is represented. Furthermore, the basis for this conclusion is unclear.” The Examiner respectfully disagrees.  In para. 101, Kolb discloses “The grammar model is preferably created within a service-context, preferably with respect to the present business-graph structure and preferably with biases towards interpreting the text string as a search for finding vendors”.  Fig. 10A, element 98 also shows an example of a generated service context grammar (see Kolb para. 100, “The bottom of FIG. 10A shows the NLP interpretation of the query (91) using a context-free (97) and a service-context 

    PNG
    media_image1.png
    1057
    827
    media_image1.png
    Greyscale


The applicant argues that “The August 26, 2021 non-final Office Action concludes that Smet teaches "a finite state machine representing a query grammar, wherein nodes of the finite state machine represent token types, directed edges of the finite state machine represent valid transitions between token types in the query grammar." This conclusion is respectfully traversed. Smet indicates that "[nodes] correspond to types that represent a (possibly intermediate) querying operation." (  [0041]). The Office has failed to establish that a person having ordinary skill in the art would interpret the word "types" in the phrase "[nodes] correspond to types" as referring to token types rather than recognizing that the word "types" refers to data types in programming code2. Thus, the Office has not established that Smet teaches "nodes of the finite state machine represent token types." Furthermore, Smet indicates that "[edges] correspond to the methods on types, representing query operators." (  [0041]). Thus, the Office has not established that Smet teaches "directed edges of the finite state machine represent valid transitions between token types."   The Examiner respectfully disagrees. Fig. 10A of Kolb shows elements 97 and 98 with very different representations of grammar models of service context and context free.  An ordinary skilled in the art can understand Kolb’s teaching of “noun” and “industry” as two different possible node types of two grammar, the same person should be able to see a parallel between a type of a programming language and a data type of service context.  Furthermore, context-free grammar are often taught in computer science schools for modeling both computer languages and other languages.  See Wikipedia pages regarding context-free to see examples and references non-computer language and computer programing languages. There are many text books discussing context-free using computer language example and using other vocabulary sets.  It should be obvious to a person of ordinary skill in the art to understand and link between the two languages. Fig. 5 and para. 21 and para. 48 of Smet discloses the disputed limitation.  In para. 21, Smet discloses “states are encoded as types and transitions between states are encoded as methods “.  As a result, the states or nodes in Fig. 5 are encoded as “types” and the transaction or edges of the graph in Fig. 5 corresponds to transactions between the states.  Kolb teaches that grammar model can be represented as service-context grammar or context-free grammar, which can be seen in fig. 10A, elements 97 and 98,
    PNG
    media_image2.png
    202
    933
    media_image2.png
    Greyscale
.  On first appearance, elements 97 and 98 are very different, but a person of ordinary skill in the art would be reasonably expected to understand what context-free grammar and service-context grammar are, and how one is related to another.  Both have nodes (vertices) and transitions (edges).  Smet also teaches nodes (vertices) and transitions (edges).  It is reasonable to assert that a person of ordinary skill in the art would understand what a state machine is, and that the edges are transitions between nodes or states.  As regarding the term “valid” transition, using broadest reasonable interpretation, any defined transition in the diagram is valid, where not defined in the diagram is not valid.
    PNG
    media_image3.png
    681
    851
    media_image3.png
    Greyscale
.  It is important to note that Smet teaches in para. 21 “query language semantics including a grammar 
The applicant argues that “The August 26, 2021 non-final Office Action has not established that the proposed combination is practicable, at least not without undue experimentation. Kolb indicates "FIG. 10A shows the NLP interpretation of the query (91) using a context-free (97) and a service-context grammar (98)." (  [0100]). As shown in FIG. 10A, in the context-free grammar, the elements are "noun", "verb-clause", "noun clause", and preposition; and in the service-context grammar, the elements are "industry", "vendor-to", "organization", "office-in", and "location". Whereas, as shown in FIG. 5 of Smet, the nodes are "source", "ordered", "filtered", and variations thereof. The Office has not established that a person having ordinary skill in the art would fail to recognize that the teachings of Kolb and the teachings of Smet are incompatible with respect to the proposed combination. The Examiner respectfully disagrees.  The Applicant does not clearly show why a person of ordinary skill in the art would not be able to find it obvious the combination teaches the claimed limitations nor the Applicant showing why it is undue experimentation to combine.  A person of ordinary skill in the art would find it obvious to substitute a node disclosed by 
The applicant argues that “The August 26, 2021 non-final Office Action concludes that "[one] of ordinary skilled would be motivated to [form the proposed combination] as both Smet and Kolb teaches using context free grammar for defining query language." However, the Office has failed to establish that a person having ordinary skill in the art would not recognize that the use of the terms query and grammar in Kolb differs from the use in Smet, and would not recognize that the context-free grammar mentioned in Kolb is not equivalent to, or even particularly similar to, the context-free grammar mentioned in Smet. Also, the stated motivation, taken from Smet, doesn't reasonably apply in the context of Kolb, which is not related to compile-time checking. See e.g., Kolb [0120].” 
The applicant argues that “Furthermore, the August 26, 2021 non-final Office Action has failed to establish that the combination of Kolb and Smet teaches "determine that the string and the set of tokens matches a pattern; and responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern," as recited by dependent claim 8. Kolb indicates that "the systems assigns the words to one or more known entities (Table 96), each with an entity confidence score. The NER Module identifies the formal entity name, data type, and confidence that the n-gram refers to the named entity." (  [0099]). However, Kolb further indicates that "[preferably] these confidence scores are compared to a threshold to discard entity assignments less than a threshold score." (  [0099]). Thus, the Office has failed to establish that Kolb teaches "responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern," as recited by dependent claim 8. Further, the Office has failed to establish that Kolb a person having ordinary skill in the art would interpret the per-n-gram confidence score as being equivalent to the claimed "pattern score".” Examiner respectfully disagrees.  Kolb in para. 99 teaches that the tokens from the string are looked up in a database of known entities, including company names, industry names, city names, and names of data object types such as edge types
The applicant argues that “The Action concludes that "Fig. 10B [teaches] that the same edge "vendors to" is part of the generated structured graph query." However, since the "graph query" described in Kolb is not equivalent to the claimed "query graph", this conclusion does not support the rejection. Examiner respectfully disagrees. The examiner has established above how Kolb teaches the structured graph query having nodes that are connected by edges which is a query graph.  The applicant further argues “Further, nothing in Kolb teaches, suggests, or implies that the confidence score is included in the "graph query" or otherwise used for anything other than for discarding entity assignments as described in paragraph [0099].” Examiner respectfully disagrees. The Applicant argues a limitation not recited in the claim.  The limitation “responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern” does not require the weight of a directed edge to be included inside the “graph query” in some particular way or how it will be used.  It only recites to assign the weight to an edge of a graph query, which Kolb clearly shows in table 96 of Fig. 10A.
The applicant argues that “Furthermore, the August 26, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret the combination of Kolb, Smet, Papakonstantinou, and Singh, as disclosing "remove one or more directed edges from the query graph to form an acyclic query graph; and determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens," as recited by dependent claim 4. Kolb teaches that the graph shown in FIG. 3 includes an undirected edge. (See e.g.,   [0062]). At least the example shown in FIG. 3 doesn't appear to be cyclic and it is unclear whether edges can be dropped from the graph in Kolb.” Examiner respectfully disagrees. The Examiner uses Smet’s teaching to teach the limitation.  See fig. 5 of Smet where there are directed edges and cyclic path:
    PNG
    media_image3.png
    681
    851
    media_image3.png
    Greyscale
.  The Applicant is further not persuasive because the Applicant argues a limitation that is not recited in the claim, because the claim does not recite the query graph must be a cyclic graph.  In conclusion, Kolb in view of Smet teaches the disputed limitations.
The applicant argues that “Furthermore, the August 26, 2021 non-final Office Action has not established that a person having ordinary skill in the art would interpret Ben-Tzur as teaching "identify a valid start token and a valid end token from the set of tokens based on the query grammar," as recited by dependent claim 6. Ben-Tzur indicates that "the operations comprise generating, at the processing device, n-grams by selecting individual tokens and/or contiguous sequences of tokens, wherein each n-gram is associated with a start token position that indicates a start location of the first token of the n-gram within the search query and an end token position that indicates an end location of the last token of the n-gram within the search query." (  [0009]). However, the Office has failed to establish that a person having ordinary skill in the art would interpret the start and end positions of an n-gram as corresponding to the claimed start token and end token, rather than as a start position and an end position among the tokens for an n-gram, which may be the start and end of one token. (See e.g.,   [0005]). Further, although Ben-Tzur describes grammar rules, the Office has not established that Ben-Tzur teaches that the start token position and the end token position are identified "based on the query grammar." The Office Action concludes that Ben-Tzur teaches "[locating] valid start and end tokens from a set of tokens according to a query grammar. This conclusion is respectfully traversed.” Examiner respectfully disagrees. Ben-Tzur teaches graphs with start node, end node and edges.  Ben-Tzur teaches to identity sequence of tokens with a start token and end token that matches. Para. 9 of Ben-Tzur teaches identifying grammar rules that specify the entity types included in the mapping, which contains the entity types corresponds to the start token and the entity types corresponds to the end token.  Since the grammar rules matches these entity types, it’s interpreted as the start token and end token being identified as valid based on the grammar rules.  The combination of Kolb in view of Smet and Ben-Tzur teaches the disputed limitation because Kolb in view of 
The applicant argues that “The August 26, 2021 non-final Office Action has not established that a person having ordinary skill in the art would conclude that the "shortest path" described in Vikhe is equivalent to "a tour of the vertices in the query graph" as claimed. The Office concludes that "[for] a tour, each edge cannot be traveled over twice." However, the Office has not established that a person having ordinary skill in the art would interpret "a tour of the vertices in the query graph" as claimed as being satisfied wherein the edges are not traveled twice. For example, the Office has failed to establish that a person having ordinary skill in the art would not recognize that in the claimed "a tour of the vertices in the query graph" "each node is visited exactly once." (See e.g.,[0296] of the present application.)”.  Examiner respectfully disagrees.  A person of ordinary skill in the art before the effective filing date would understand that a shortest path is a path that does not have any segment that is traveled twice.  As a result, the shortest path taught by Vikhe is the equivalent of the tour in the claimed limitation.
The applicant argues that “Furthermore, the August 26, 2021 non-final Office Action has not established that a person having ordinary skill in the art would conclude that the combination of Kolb, Smet, and Sonewar teaches "select one of the tours that has a largest sum of weights for directed edges of the tour," as recited by dependent claim 7. Sonewar indicates that "the edge weights represent the distances between the cities" and "[the] goal is to find a closed path in G that contains each node exactly once (henceforth called a tour) and whose length is minimal." Thus, rather than "a largest sum of weights" as claimed, Sonewar appears to teach minimizing length. Moreover, the Office has not established that a person having ordinary skill in the art would be motivated to apply the teachings of Sonewar, wherein the edge weights represent physical distance, to the context of Kolb or Smet. The Office Action concludes that "[depending] on the purpose and how the weight is used, a person of ordinary skill in the art would easily use largest or maximum sum of weight, when the requirement of the application is to find the most benefit (such as most matched tokens), versus the least cost." However, this conclusion is speculative and it is unclear how the teaching of Sonewar would be included in the proposed combination. The Office Action concludes that "One of ordinary skilled would be motivated to do so as shortest path (or put it another way, lowest cost/highest benefit)." However, the Office has not established that the shortest path is necessarily the lowest cost/highest benefit”.  Examiner respectfully disagrees.  The instant claim does not clearly indicates what the weight value is or how it is calculated.  As a result, a simple substitution of one unit of weight such as benefit with another such as cost would suffice to apply the teaching of Sonewar to the combined teaching of Kolb in view of Smet.  The use of the term “cost” in minimum distance algorithm using cost as a measure of edge distance is a common knowledge for a person of ordinary skill in the art.  For example, Wikipedia page for Dijkstra’s algorithm shows that it is a well-known algorithm in the art which discloses an algorithm for finding shortest path using edge path well-known (Burnett ¶69, “It will be well-known to those skilled in the art of discrete optimization that for a given secondary vessel starting location x0, the shortest path through this weighted configuration space (or, equivalently, the longest path if we do not invert weights) can be determined using a variety of algorithms (e.g., Dijkstra's algorithm, bidirectional search, iterative improvement, simulated annealing, etc.)”).  Burnett clearly establishes that it is well-known that the shortest part if the weights are inverted (negated) is equivalent to longest path if the weights are not inverted 

In conclusion, the cited arts teach the all the disputed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US 20180032930 A1, hereinafter Kolb) in view of De Smet et al. (US 20120079464 A1, hereinafter Smet).
	Regarding claim 1, Kolb teaches a system for providing a search interface for databases, comprising:	a network interface ([0044] … network interface device 24),
	a processor ([0045] … The one or more processors),	and a memory ([0044] non-volatile memory),	wherein the memory stores instructions executable by the processor ([0045] The one or more processors may read instructions from computer-to:
		generate, based on a string, a set of tokens of a database syntax, wherein the tokens are each matched to a respective fragment of the string (para. [0098] and fig. 6, items 601 and 605… tokenizing the received query text into words and punctuation);		generate a query graph for the set of tokens (para. [0018] and [0103], creating a structured graph query having a graph identifier and a graph query pattern, para. [0012] structured graph query comprises an identifier of second nodes connected by edges to one or more first nodes);
		vertices of the query graph correspond to respective tokens of the set of tokens, and directed edges of the query graph represent a transition between two tokens in a sequencing of the tokens (Fig. 10A, 
    PNG
    media_image4.png
    1205
    955
    media_image4.png
    Greyscale
(wherein , “Working with” or “Vendor-to” corresponds to node Edge, “Lawyers” corresponds to the vertex of type “Industry”, see also Fig. 3 and para. [0053]);		determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query (Fig. 10B: 
    PNG
    media_image5.png
    446
    917
    media_image5.png
    Greyscale
(Candidate query in fig.10B, includes a set of sequence tokens in which a set of tokens would be selected, also see [0106] and [0107]); and 						invoke a search of the database using a query based on the database query to obtain search results (
    PNG
    media_image6.png
    217
    790
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    789
    841
    media_image7.png
    Greyscale
Fig. 10C, par. [0117]-[0119], executing the query, and retuning a query result).
		Kolb does not explicitly disclose using a finite state machine a representation a query grammar, wherein nodes of the finite state machine represent token types, wherein directed edges of the state machine represent valid transitions between token types in the query grammar.
	However, Kolb discloses a representation a query grammar, wherein nodes represents (includes) token types, wherein the directed edges represent valid transitions between token types in the query grammar (see [0100], … the interpretation of the query (91) using a context-free (97) and a service-context grammar (98); ; [0101] The grammar model is preferably created within a service-context, preferably with respect to the present business-graph structure; [0053] … graph with representative node and edge types, see also Fig. 3).
		On the other hand, Smet discloses “a finite state machine a representation a query grammar, wherein nodes of the finite state machine represent token types, wherein directed edges of the state machine represent valid transitions between token types in the query grammar.” (Smet see fig.5 and para. [0021], query language semantics including a grammar and type system is encoded in a state machine that employs to facilitate compile time checking, wherein the state machine can be a type based on which states are encoded as types and transitions between states are encoded as methods. Thus, the state machine can capture supported query operators and patterns of query operators, wherein at compile time, the state machine is utilized to detect invalid queries, and employed to aid provisioning of feedback during query specification including error identification and code completion suggestions; Smet Fig. 5:
    PNG
    media_image3.png
    681
    851
    media_image3.png
    Greyscale
; Smet [0048] and FIG. 5, the state machine graph is provided to concretize some of the above description, wherein a subset of query operators are employed in the type-based state machine graph focusing on; see also para. 20-62, Fig. 6, Fig. 10, Fig. 11, para. [0084-86]).

		One of ordinary skilled would be motivated to do so as both Smet and Kolb teaches using context free grammar for defining query language (Smet [0085]; Kolb [0101]), further incorporating Smet’s teaching would yield predictable result because the primary reference Kolb also disclose the use of context free grammar that Smet teaches (Smet [0085]), and in order to facilitate compile-time checking thereby providing aid provisioning of feedback during query specification including error identification and code completion suggestions (Smet [0005]).
	Regarding claim 8, Kolb in view of Smet teaches the system of claim 1, wherein the memory stores instructions executable by the processor to: determine that the string and the set of tokens matches a pattern (Kolb [0108] … The search engine may rank the current candidate queries based on the popularity of and similarity to the previous queries … each previous query object comprising a popularity score, keywords used, the pattern of the query … searches for previous queries that had similar n-grams and a similar pattern, to determine a query similarity score; Kolb [0109]  … the search engine compares the ambiguous candidate queries to a set of query templates … The search engine compares the tokenized query with each of the template query to select the most similar template query; The query formats that are the most popular and most similar to the user's query are selected; Kolb [0099] … The string is tokenized into nine words 95 by identifying white space and hyphenated words. A NER module looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assigns the words to one or more known entities (Table 96), each with an entity confidence score. ... ; see also para. [0015], [0105], n-grams match many data objects; [Examiner note: without specific of how the pattern is matched, Kolb teaches the equivalent of the claimed invention] ); and responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern (Kolb Fig. 10A’s table 
    PNG
    media_image8.png
    305
    846
    media_image8.png
    Greyscale
 ; Kolb [0099] … The string is tokenized into nine words …  looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assigns the words to one or more known entities (Table 96), each with an entity confidence score. .... ; Kolb [0108] … a similar pattern, to determine a query similarity score and assigning the score to a structured graph query (see above and Fig. 10B).;  [Examiner note: Kolb teaches the second entry of the table 96, which is a type of Edge, is assigned a confidence score; Kolb further teaches in Fig. 10B that the same edge  “vendors to” is part of the generated structured graph query]).

	Regarding claim 9, Kolb teaches a method comprising: 						receiving a string entered via a user interface (Kolb [0043] … The devices 10 may communicate via a web browser 19 or smartphone APP, using software modules to receive input from the user, make HTTP requests and display data.; Kolb [0098], FIG. 6 provides a flowchart for processing a text string into a structured query, useful in autosuggestions. At 601, the server receives query text from a buyer-user.); 		generating, based on the string, a set of tokens of a database syntax, wherein the tokens are each matched to a respective fragment of the string (para. [0098] and fig. 6, items 601 and 605… tokenizing the received query text into words and punctuation); 		generating a query graph for the set of tokens (para. [0018] and [0103], creating a structured graph query having a graph identifier and a graph query pattern, para. [0012] structured graph query comprises an identifier of second nodes connected by edges to one or more first nodes),
vertices of the query graph correspond to respective tokens of the set of tokens, and directed edges of the query graph represent a transition between two tokens in a sequencing of the tokens (Fig. 10A, 
    PNG
    media_image4.png
    1205
    955
    media_image4.png
    Greyscale
(wherein , “Working with” or “Vendor-to” corresponds to node Edge, “Lawyers” corresponds to the vertex of type “Industry”);		determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query (Fig. 10B: 
    PNG
    media_image5.png
    446
    917
    media_image5.png
    Greyscale
(Candidate query in fig.10B, includes a set of sequence  tokens  in which a set of tokens would be selected, also see [0106] and [0107]);		invoking a search of a database using a query based on the database query to obtain search results (
    PNG
    media_image6.png
    217
    790
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    789
    841
    media_image7.png
    Greyscale
Fig. 10C, par. [0117]-[0119], executing the query, and retuning a query result); and		presenting data based on the search results in the user interface (Kolb Fig. 7
    PNG
    media_image7.png
    789
    841
    media_image7.png
    Greyscale
; [Examiner note: element 760 display to user; also see para. [0043] above which a browser is used for making request .		Kolb does not explicitly disclose using a finite state machine a representation a query grammar, wherein nodes of the finite state machine represent token types, wherein directed edges of the state machine represent valid transitions between token types in the query grammar.
	However, Kolb discloses a representation a query grammar, wherein nodes represents (includes) token types, wherein the directed edges represent valid transitions between token types in the query grammar (see [0100], … the interpretation of the query (91) using a context-free (97) and a service-context grammar (98); ; [0101] The grammar model is preferably created within a service-context, preferably with respect to the present business-graph structure; [0053] … graph with representative node and edge types, see also Fig. 3).
		On the other hand, Smet discloses “a finite state machine a representation a query grammar, wherein nodes of the finite state machine represent token types, wherein directed edges of the state machine represent valid transitions between token types in the query grammar.” (see fig.5 and para. [0021], query language semantics including a grammar and type system is encoded in a state machine that employs to facilitate compile time checking, wherein the state machine can be a type based on which states are encoded as types and transitions between states are encoded as methods. Thus, the state machine can capture supported query operators and patterns of query operators, wherein at compile time, the state machine is utilized to detect invalid queries, and employed to aid provisioning of feedback during query specification including error identification and code completion 
    PNG
    media_image3.png
    681
    851
    media_image3.png
    Greyscale
; [0048] and FIG. 5, the state machine graph is provided to concretize some of the above description, wherein a subset of query operators are employed in the type-based state machine graph focusing on; see also para. 20-62, Fig. 6, Fig. 10, Fig. 11, para. [0084-86]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smet, which teaches to model a query grammar using a finite state machine, into the teaching of Kolb to result in the aforementioned limitations of the claimed invention ([Examiner note: Kolb teaches using grammar model such as context-free of service context grammar in producing a structured queries.  Smet teaches finite state machine used as a grammar used for processing query.  Using Smet’s finite state machine in Kolb’s grammar model would resulted in the aforementioned limitations]).
		One of ordinary skilled would be motivated to do so as both Smet and Kolb teaches using context free grammar for defining query language (Smet [0085]; the method of claim 9, comprising: determining that the string and the set of tokens matches a pattern (Kolb [0108] … The search engine may rank the current candidate queries based on the popularity of and similarity to the previous queries … each previous query object comprising a popularity score, keywords used, the pattern of the query … searches for previous queries that had similar n-grams and a similar pattern, to determine a query similarity score; Kolb [0109]  … the search engine compares the ambiguous candidate queries to a set of query templates … The search engine compares the tokenized query with each of the template query to select the most similar template query; The query formats that are the most popular and most similar to the user's query are selected; Kolb [0099] … The string is tokenized into nine words 95 by identifying white space and hyphenated words. A NER module looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assigns the words to one or more known entities (Table 96), each with an entity confidence score. ....; see also para. [0015], [0105], n-grams match 
		responsive to the match, setting a weight of a directed edge of the query graph based on a pattern score associated with the pattern (Kolb Fig. 10A’s table 
    PNG
    media_image8.png
    305
    846
    media_image8.png
    Greyscale
 ; Kolb [0099] … The string is tokenized into nine words …  looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assigns the words to one or more known entities (Table 96), each with an entity confidence score. .... ; Kolb [0108] … a similar pattern, to determine a query similarity score and assigning the score to a structured graph query (see above and Fig. 10B).;  [Examiner note: Kolb teaches the second entry of the table 96, which is a type of Edge, is assigned a confidence score; Kolb further teaches in Fig. 10B that the same edge  “vendors to” is part of the generated structured graph query]).

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet and further in view of Papakonstantinou et al. (US 20070192306 A1 hereinafter Papakonstantinou) and Singh et al. (US 20180039693 A1 hereinafter Singh).	Regarding claim 4, Kolb in view of Smet teaches the system of claim 1 (see discussion above).		However, Kolb in view of Smet does not explicitly disclose:		remove one or more directed edges from the query graph to form an acyclic query graph; and		determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens.		On the other hand, Papakonstantinou teaches:		remove one or more directed edges from the query graph to form an acyclic query graph (Papakonstantinou [0005]: … A method can include analyzing digital information viewed as a labeled graph, including nodes and edges, … and generating a keyword-specific ranking of the nodes in response to a query, including at least one keyword, based on a result of the analysis. The method can further include  
    PNG
    media_image9.png
    215
    944
    media_image9.png
    Greyscale

;Papakonstantinou [0007]: Combining the multiple initial rankings can include combining based on user definable adjusting parameters that influence a normalization scheme, which differentiates between the multiple keywords, and a global-to-keyword weighting scheme, which differentiates between global node rank information and keyword-specific node rank information. Generating the multiple initial rankings can include topologically sorting the labeled graph. Moreover, generating the multiple initial rankings can further include identifying and removing cycles in the labeled graph to reduce the labeled graph into a directed acyclic graph (DAG). [Examiner note: to remove cycles from a graph, edges of the graph are removed.  As a result, Papakonstantinou teaches edges are removed from a graph to turn it into an acyclic graph]); 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Papakonstantinou, which teaches removing edges to create an acyclic directed graph and determine a sequence of tokens based on the acyclic directed graph, into the combined teachings of Kolb in view of Smet which creates a query graph from text, to result in the limitation remove one or more directed edges from the query graph to form an acyclic query graph.

		The combined teachings of Kolb in view of Smet and Papakonstantinou does not explicitly disclose determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens.		On the other hand, Singh teaches determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens (Singh [0003]: …  Directed acyclic graphs (DAGs) are used to represent sets of token sequences; Singh [0030]: A set of token sequences may be represented as a directed acyclic graph (DAG) having nodes, some of which may be start nodes, some of which may be end nodes, and some of which may be neither…; Singh [0164]: … selecting one of the token sequences represented by the particular positive DAG based at least in part on the ranking of the token sequences represented by the particular positive DAG).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh, which is to determine a sequence of tokens from a set of tokens based on an acyclic query graph, into the combined teachings of Kolb in view of Smet and Papakonstantinou to result in the claimed limitation.
		One of ordinary skilled would be motivated to do so as it would yield a predictable result because incorporating Singh’s teaching is merely incorporating the details for determining a sequence of tokens that Kolb also teaches but in this case, it is based on an acyclic query graph versus a query graph in Kolb case (see discussion the method of claim 9 (see discussion above).		However, Kolb in view of Smet does not explicitly disclose wherein determining, based on the query graph, the sequence of the tokens in the set of tokens comprises:		removing one or more directed directed edges from the query graph to form an acyclic query graph; and		determining, based on the acyclic query graph, the sequence of the tokens in the set of tokens.
		On the other hand, Papakonstantinou teaches:		removing one or more directed directed edges from the query graph to form an acyclic query graph (Papakonstantinou [0005]: … A method can include analyzing digital information viewed as a labeled graph, including nodes and edges, … and generating a keyword-specific ranking of the nodes in response to a query, including at least one keyword, based on a result of the analysis. The method can further include receiving the query, the query including multiple keywords; 
    PNG
    media_image9.png
    215
    944
    media_image9.png
    Greyscale

;Papakonstantinou [0007]: Combining the multiple initial rankings can include combining based on user definable adjusting parameters that influence a normalization scheme, which differentiates between the multiple keywords, and a global-to-keyword weighting scheme, which differentiates between global node rank information and keyword-specific node rank information. Generating the multiple initial rankings can include topologically sorting the labeled graph. Moreover, generating the multiple initial rankings can further include identifying and removing cycles in the labeled graph to reduce the labeled graph into a directed acyclic graph (DAG). [Examiner note: to remove cycles from a graph, edges of the graph are removed.  As a result, Papakonstantinou teaches edges are removed from a graph to turn it into an acyclic graph]); 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Papakonstantinou, which teaches removing edges to create an acyclic directed graph and determine a sequence of tokens based on the acyclic directed graph, into the combined teachings of Kolb in view of Smet, which creates a query graph from text, to result in the limitation remove one or more directed edges from the query graph to form an acyclic query graph.
determining, based on the acyclic query graph, the sequence of the tokens in the set of tokens.		On the other hand, Singh teaches determining, based on the acyclic query graph, the sequence of the tokens in the set of tokens(Singh [0003]: …  Directed acyclic graphs (DAGs) are used to represent sets of token sequences; Singh [0030]: A set of token sequences may be represented as a directed acyclic graph (DAG) having nodes, some of which may be start nodes, some of which may be end nodes, and some of which may be neither…; Singh [0164]: … selecting one of the token sequences represented by the particular positive DAG based at least in part on the ranking of the token sequences represented by the particular positive DAG).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Singh, which is to determine a sequence of tokens from a set of tokens based on an acyclic query graph, into the combined teachings of Kolb in view of Smet and Papakonstantinou to result in the claimed limitation.
		One of ordinary skilled would be motivated to do so as it would yield a predictable result because incorporating Singh’s teaching is merely incorporating the details for determining a sequence of tokens that Kolb also teaches but in this case, it is based on an acyclic query graph versus a query graph in Kolb case (see discussion 
	Regarding claim 19, the claim is an article of manufacture claim corresponding to claim 4.  The claim is rejected for the same reasons as that of claim 4.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet, Papakonstantinou, Singh and further in view of Haber et al. (US 8370821 B2 hereinafter Haber).
	Regarding claim 5, the combined teachings of Kolb in view of Smet, Papakonstantinou, and Singh teaches the system of claim 4.		However, the combination does not explicitly disclose wherein the memory stores instructions executable by the processor to:			apply an Eades algorithm to the query graph;		On the other hand, Haber teaches a method to remove one or more directed edges from a query graph to form an acyclic query graph comprising:			apply an Eades algorithm to the query graph (Haber col. 10, line 58 – col. 11 line 6:  Because selection of one of the edges produces differing inlining effects, it is important to search for the maximal directed acyclic graph representation of the call graph G (FIG. 3). This problem is a variation of the feedback edge set problem, which is discussed in the document A Fast and Effective Heuristic for the Feedback Arc Set Problem, P. Eades, X. Lin, and W. F. Smyth. Info. Proc. Letters, 47:319-323, 1993, 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haber to use Eades’ teaching to remove edges from a directed graph to produce an acyclic graph, to the combined teachings of Kolb in view of Smet, Papakonstantinou, and Singh to result in the claim limitation.
		One of ordinary skilled would be motivated to do so as it helps improving the performance of the system (Haber col. 1, lines 8-9: this invention relates to optimization of computer code to achieve faster execution).
	Regarding claim 13, the combined teachings of Kolb in view of Smet, Papakonstantinou, and Singh teaches the method of claim 12.	However, the combination does not explicitly disclose wherein removing one or more directed edges from the query graph to form the acyclic query graph comprises: 	applying an Eades algorithm to the query graph.	Haber teaches removing one or more directed edges from the query graph to form the acyclic query graph comprises:		applying an Eades algorithm to the query graph(Haber col. 10, line 58 – col. 11 line 6:  Because selection of one of the edges produces differing inlining effects, it is important to search for the maximal directed acyclic graph representation of the call graph G (FIG. 3). This problem is a variation of the feedback edge set problem, which is discussed in the document A Fast and Effective Heuristic for the Feedback Arc Set Problem, P. Eades, X. Lin, and W. F. Smyth. Info. Proc. Letters, 47:319-323, 1993, which is herein incorporated by reference. … The algorithm presented in the Eades document may be used to determine which edge in a cycle to remove).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haber to use Eades’ teaching to remove edges from a directed graph to produce an acyclic graph, to the combined teachings of Kolb in view of Smet, Papakonstantinou, and Singh to result in the claim limitation.
		One of ordinary skilled would be motivated to do so as it helps improving the performance of the system (Haber col. 1, lines 8-9: this invention relates to optimization of computer code to achieve faster execution).
	
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet and further in view of BEN-TZUR et al. (US 20170193095 A1 hereinafter Bentzur) and Vikhe et al. (US 20180004751 A1 hereinafter Vikhe).
	Regarding claim 6, Kolb in view of Smet teaches the system of claim 1.		However, Kolb in view of Smet does not explicitly disclose wherein the memory stores instructions executable by the processor to:			identify a valid start token and a valid end token from the set of tokens based on the query grammar; and			determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.		On the other hand, Bentzur teaches identify a valid start token and a valid end token from the set of tokens based on the query grammar (Bentzur Fig. 4C:
    PNG
    media_image10.png
    787
    1126
    media_image10.png
    Greyscale
;Bentzur [0009]: …  the operations comprise generating, at the processing device, n-grams by selecting individual tokens and/or contiguous sequences of tokens, wherein each n-gram is associated with a start token position that indicates a start location of the first token of the n-gram within the search query and an end token position that indicates an end location of the last token of the n-gram within the search query. … a mapping that maps the received entity types and the start token positions of the n-grams corresponding with the received entity types to the end token positions of the n-grams corresponding with the received entity types. The operations comprise identifying, by the processing device, grammar rules that match the search query by grammar rules that specify the entity types included in the mapping. [Examiner note: by identifying grammar rules that specify the entity types included in the mapping, which contains the entity types corresponds to the start token and the entity types corresponds to the end token.  Since the grammar rules matches these entity types, it’s interpreted as the start token and end token being identified as valid based on the grammar rules.]);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bentzur, which locates valid start and end tokens from a set of tokens according to a query grammar, into the combined teachings of Kolb in view of Smet to result in the limitation identify a valid start token and a valid end token from the set of tokens based on the query grammar.
		One of ordinary skilled would be motivated to do so as both Bentzur and Kolb teach using grammars (Bentzur [0009], see above for discussing Kolb’s teaching) to match with input query tokens).  Further incorporating Bentzur’s teaching as it would yield a predictable result since implementing Bentzur’s teaching would help identify information that Kolb teaches (Bentzur [0009], Kolb [0117] starting nodes).
		The combined teachings of Kolb in view of Smet and Bentzur teaches the limitations of claim 6 (see discussion above)		The combination does not explicitly disclose determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.
determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token (Vikhe [0052]: The example subgraph matcher 550 works with a path analyzer 560 and a distance analyzer 570 to determine a path having shortest path and a shortest distance, respectively, associated with a particular subgraph. The example path analyzer 560 evaluates the subgraph input from the subgraph matcher 550 to determine a shortest path between vertices of the graph. A shortest path is a sequence of vertices that describe a path between vertices u and v … [Examiner note: by determining the shortest path between two vertices would means no edges being traveled more than once.  As a result, the shortest path is a tour.  With the first vertex being the vertex corresponds to the valid start token and the second vertex corresponds to the vertex associated with the valid end token, the path corresponds to the tour of the vertices]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vikhe, which determines a path between two vertices, into the combined teachings of Kolb in view of Smet and Bentzur to result in the claimed limitation.		One of ordinary skilled would be motivated to do so as it helps improve the system’s efficiency in processing text queries (Vikhe [0024]: Unfortunately, for very large graphs (e.g., “big data” graphs), linear approaches are not always feasible due to high processing power and time complexity issues involved. ... In contrast, certain examples enable efficient subgraph matching for graphs …).

 the method of claim 9.
		However, Kolb in view of Smet does not explicitly disclose wherein determining, based on the query graph, the sequence of the tokens in the set of tokens comprises: 
		identifying a valid start token and a valid end token from the set of tokens based on the query grammar; and		determining a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.
		On the other hand, Bentzur teaches identifying a valid start token and a valid end token from the set of tokens based on the query grammar grammar (Bentzur Fig. 4C:
    PNG
    media_image10.png
    787
    1126
    media_image10.png
    Greyscale
selecting individual tokens and/or contiguous sequences of tokens, wherein each n-gram is associated with a start token position that indicates a start location of the first token of the n-gram within the search query and an end token position that indicates an end location of the last token of the n-gram within the search query. … a mapping that maps the received entity types and the start token positions of the n-grams corresponding with the received entity types to the end token positions of the n-grams corresponding with the received entity types. The operations comprise identifying, by the processing device, grammar rules that match the search query by querying the grammar data store for grammar rules that specify the entity types included in the mapping. [Examiner note: by identifying grammar rules that specify the entity types included in the mapping, which contains the entity types corresponds to the start token and the entity types corresponds to the end token.  Since the grammar rules matches these entity types, it’s interpreted as the start token and end token being identified as valid based on the grammar rules.]);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bentzur, which locates valid start and end tokens from a set of tokens according to a query grammar, into the combined teachings of Kolb in view of Smet to result in the limitation identifying a valid start token and a valid end token from the set of tokens based on the query grammar.
		One of ordinary skilled would be motivated to do so as both Bentzur and Kolb teach using grammars (Bentzur [0009], see above for discussing Kolb’s teaching) 
		The combined teachings of Kolb in view of Smet and Bentzur teaches the limitations of claim 14 (see discussion above).		The combination does not explicitly disclose determining a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.
		On the other hand, Vikhe teaches determining a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token (Vikhe [0052]: The example subgraph matcher 550 works with a path analyzer 560 and a distance analyzer 570 to determine a path having shortest path and a shortest distance, respectively, associated with a particular subgraph. The example path analyzer 560 evaluates the subgraph input from the subgraph matcher 550 to determine a shortest path between vertices of the graph. A shortest path is a sequence of vertices that describe a path between vertices u and v … [Examiner note: by determining the shortest path between two vertices.  With the first vertex being the vertex corresponds to the valid start token and the second vertex corresponds to the vertex associated with the valid end token, the path corresponds to the tour of the vertices]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vikhe, which determines a path between two vertices, into the combined teachings of Kolb in linear approaches are not always feasible due to high processing power and time complexity issues involved. ... In contrast, certain examples enable efficient subgraph matching for graphs …).
	Regarding claim 20, the claim is an article of manufacture claim corresponding to claim 6.  The claim is rejected for the same reasons as that of claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Smet and further in view of Dinesh Kumar Sonewar and Anshul Khurana (NPL U: “Algorithm for Finding Shortest Path in All Tours of a TSP Using Pheromone Genetic Factor”, dated July 2017, hereinafter Sonewar).	
	Regarding claim 7, Kolb in view of Smet teaches the system of claim 1.		Kolb in view of Smet does not explicitly disclose wherein the memory stores instructions executable by the processor to:			determine tours of the vertices in the query graph; and			select one of the tours that has a largest sum of weights for directed edges of the tour.		On the other hand, Sonewar teaches determine tours of the vertices in the query graph (SoneWar page 2, section (I) (C) The goal is to find a closed path in G the search space S consists of all tours in G. The objective function value f (s) of a tour s ∈ S is defined as the sum of the edge-weights of the edges that are in s.); and			select one of the tours that has a largest sum of weights for directed edges of the tour (SoneWar page 2, section (I) (C) the goal is to find a closed path in G that contains each node exactly once (henceforth called a tour) and whose length is minimal. Thus, the search space S consists of all tours in G. The objective function value f (s) of a tour s ∈ S is defined as the sum of the edge-weights of the edges that are in s; [Examiner note: Sonewar teaches using minimal length.  Depending on the purpose and how the weight is used, a person of ordinary skill in the art would easily use largest or maximum sum of weight, when the requirement of the application is to find the most benefit (such as most matched tokens), versus the least cost. Kolb teaches the query graph as directed graph. Using the directed graph taught by Kolb in SoneWar’s disclosure would result in the claimed limitation]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sonewar, which teaches determining a minimal tour length of all tours in a graph, into the teaching of Kolb in view of Smet to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as shortest path (or put it another way, lowest cost/highest benefit) problems are fundamental problem in search (Sonewar, page 3, 3rd para., basic ingredient which has been used as search algorithm to find the near-optimal solutions) and implementing Sonewar’s teaching outperform the existing techniques).	Regarding claim 15, Kolb in view of Smet teaches the method of claim 9.		Kolb in view of Smet does not explicitly disclose wherein determining, based on the query graph, the sequence of the tokens in the set of tokens comprises:
		determining tours of the vertices in the query graph; and		selecting one of the tours that has a largest sum of weights for directed edges of the tour.		On the other hand, Sonewar teaches determining tours of the vertices in the query graph (SoneWar page 2, section (I) (C) The goal is to find a closed path in G that contains each node exactly once (henceforth called a tour) and whose length is minimal. Thus, the search space S consists of all tours in G. The objective function value f (s) of a tour s ∈ S is defined as the sum of the edge-weights of the edges that are in s.); and		selecting one of the tours that has a largest sum of weights for directed edges of the tour (SoneWar page 2, section (I) (C) the goal is to find a closed path in G that contains each node exactly once (henceforth called a tour) and whose length is minimal. Thus, the search space S consists of all tours in G. The objective function value f (s) of a tour s ∈ S is defined as the sum of the edge-weights of the edges that are in s; [Examiner note: Sonewar teaches using minimal length.  Depending on the purpose and how the weight is used, a person of ordinary skill in the art would .		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sonewar, which teaches determining a minimal tour length of all tours in a graph, into the teaching of Kolb in view of Smet to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as shortest path (or put it another way, lowest cost/highest benefit) problems are fundamental problem in search (Sonewar, page 3, 3rd para., basic ingredient which has been used as search algorithm to find the near-optimal solutions) and implementing Sonewar’s teaching would help improve performance (Abstract, proposed algorithm will outperform the existing techniques).
	Allowable Subject Matter
Claims 2-3, 10-11 and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.	The following is a statement of reasons for the indication of allowable subject matter:  
	None of the prior art of record alone or in combination teaches the limitations of claims 2- 3, 10-11, and 18, determine a weight for a directed edge 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140201241 A1	Computing system for converting natural language spoken queries to a mobile computing device into structured queries, has processor configured according to computer executable instructions and memory stores computer executable instructions
US 5987409 A	Method of and apparatus for deriving a plurality of sequences of words from a speech signal
US 20180367557 A1	DATA-GRAPH INFORMATION RETRIEVAL USING AUTOMATA

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/14/2022



/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162